Interim Decision *1482

MATTER O PUST
In Deportation Proceedings
A-11228684

• Decided by Board June 8, 1985
Respondent, who did not participate in any political activities in conjunction
with his membership in the Yugoslavian gomEntaist controlled "reople'a
Youth" (Narodna Omladina), and its subgroups, and whose membership was
more or less automatic as a part of his attendance in the Yugoslavian grade
school and high school, commenced when he was about 11 years of age
-

while in grade school, and enabled him to attend school tuition free, which

otherwise would have been financially impossible, 15 eligible tor'the exemption contained in section 212(a) (28) (I) (i), Immigration and Nationality
Act, since his membership, of a passive and quiescent nature, commenced
when he was under 16 years of age and was for the purpose of obtaining an
essential of living, to wit, a grade school and a high school education.
Order: Act of 1952--Section 241(a) (2) [8 U.S.O. 1251(a) (2)3—Remained
longer—nonimmigrant,

The case comes forward on appeal by the trial attorney from the
decision of the special inquiry officer entered February 12, 1965,

ordering that the respondent's application for adjustment of status
pursuant to the provisions of section 245 of the Immigration and
Nationality Act, as amended, be granted.
The record relates to a native and citizen of Yugoslavia, 27 years
old, male, who last entered the United States at the port of New
York on the SS "Vulcania," and was admitted as a visitor for pleasure. His status was subsequently changed to that of it student and
he was authorized to remain in the United States until April 20,
1963. The respondent has thereafter remained without authority
and is concededly deportable.
The respondent has applied for adjustment of status pursuant to
the provisions of section 245 of the Immigration and Nationality
Act, as amended. He married a lawful permanent resident of the
United States on September 7, 1963 and a third preference quota
228

Interim Decision41482
visa petition under the Yugoslav quota was approved September 17,
1963 and is immediately available. He is otherwise statutorily
'eligible for adjustment of his status under section 245 if he is not'
Inadmissible to the United States in connection with membership
in a Communist controlled youth organization in Yugoslavia. This
latter possibility presents the issue in the case.
The testimony of the respondent is that as an incidence of school
attendane,6 in Yugoslavia it was necessary to become a member of
the various groups which were controlled by the Communist party. 'The name of the over-all youth organization was Narodna Omladina
or People's -Youth. At the lowest level, in grammar or public school,
the respondent had belonged to the Pioneers Organization and when
he started high school at the age of 14 in. 1952 he automatically •
became a member of another youth organization known as Solska
Razredna Skupnost. He testified. that membership in this latter
'organization was not precisely voluntary because upon reaching the
age o,f 14 or 16 years all the pupils in the school belonged to that
'organization because through it they enjoyed certain activities like
sports or dramatic clubs and in addition, their tuition was paid.
The respondent added that it was financially impossible for him to
attend school without belonging to the organization and that those
who did not join the organization had financial difficulties unless
their parents were independently wealthy. He testified that he became president of the Solska Razredna Skupnost Organization,
although his age at the time he became president is not dieoldsed,

because of his popularity in various other clubs, such as dramatic
and mountain climbing, and he was elected on the basis of his
popularity. He asserted that his election had nothing to do with the Communist party but the school officials controlled the students
and that since he was a good student and was popular, he was
chosen president. The respondent testified that this organization
never held political meetings, but that the meetings which were held.
were in the nature of seminars in which certain students helped other
students in. their studies and that he was never asked to take part in
elections of any type or to influence people .to vote in. any certain
way. Furthermore, he did not take part in any political rallies and
that several times a year all school organizations, unions and government employees turned out to provide demonstrations for the arrival
of an important person like the president of a foreign country. who
came into town for special meetings.
The respondent testified that in his case it would have been 'impossible for him to study at the school he was attending if he had
229.

Interim Decision #1482
not belonged to that school organization because he was without

resources of his own to continue his studies. He testified that at no
time did he make any public statements "or attend meetings of the
Communist party, that the meetings of his high school organization
were not political but were strictly concerned with school matters and
meetings among friends. He testified that fof a year he was not a
member of the organization and as a result lost his scholarship. The
respondent testified that he would have had an extremely difficult
time obtaining any kind of employment if he had not obtained the
education he did while in Yugoslavia.
There has been introduced into evidence an order of the Assistant
Commissioner, Examinations Division, Immigration and Naturalization Service dated August 8, 1957 to the effect that the respondent
is a voluntary member of the People's Youth and is the president

of this organization in the high school he attends; that the People's
Youth organization at his school is not Communist dominated as he
dominates the organization and he himself is not a Communist. The
American consular authorities supplied information to the effect that
the admission of the respondent into the United States would be
in the public interest because he is an intelligent, alert observer, predisposed toward the Western concepts of freedom of inquiry, and
would 'be an effective propagandist 'on his return; that the Department of State has made . a check of the records of the national
security agencies and these have disclosed no additional derogatoryinformation; and that the Department concurs in the consular officers' recommendation. The Assistant Commissioner ordered the admission of the respondent pursuant to the authority contained in
section 212(d) (3) of the Immigration and Nationality Act, if other:
wise admissible than under section 212(a) (28) of that Act, subject

to revocation at any time in the discretion of the Attorney General.
Section 212.(a) (28) refers to aliens who are exclidable because of
certain specified connections with the Communist party or other
subversive groups. .
In reference to this order of the Assistant Commissioner which
granted him a waiver under section 212(d) (3) the respondent explained about this "voluntary" membership in the People's Youth:
that at that time he was in Belgrade, Yugoslavia and it was impossible to say that lie had been forced into this organization because
they had been told in school that they were voluntary members and

nobody even thought about having been forced into this organization.
Furthermore, because he was a bit scared of what would happen if
they refused his application to become a visitor in the Trnitscl. States,
280

Interim Decision #1482
he gladly put the information down that he was a voluntary member
but that everybody knows now that if you are not a Communist
then you are not a voluntary member of any kind of organization in
Yugoslavia. The respondent conceded that his membership in the

youth organization in high school may have continued because he
was not discharged as a member of the •arodna Omladina even
though he attended a technical school after his graduation from high
school.
The respondent came to the United States to visit an aunt who
considered adopting him. His mother and brothers reside in Yugoslavia. He married a permanent. resident alien on September 7, 1963.
His wife is employed as an operator of an I.B.M. machine for the
May Company. Ile joined a Catholic students' orrnization in the
United States and during his third year of membership was elected
president. He stated that this organization publishes the real truth
and its meaning for the people in Yugoslavia, that it is against
communism and that through this organization he is actively fighting communism because the organization publishes lots of books and
other sources of material on the true meaning of the Slovenian
people, that it collects money for the ministry in Austria which
educates young priests who are closest to the Yugoslav border and
who work for the anti-Communist movement there.. In addition, the
organization supports poor priests in his home town and throughout
Slovenia.
The issue is whether the'respondent's case falls within the provisions of section 212(a) (28) (I) (i). This section provides that an

alien within any of the classes defined in the prior subparagraphs ,
of section 212(a) (28): because of membership in or affiliation with a
subversive party ark organization, may, if not otherwise inadmissible,
be. admitted into the United: States if he, establishes to the satisfaction of the Attorney General when applying for admission to the
United States and the Attorney General finds that such membership
or affiliation is or was involuntary, or is or was solely when under
sixteen years of age, by operation of law, or for purposes of obtain- •
ing employment, food. rations, or other essentials of living and when
•
necessary for such purposes.
One of the cases relied upon to support the appeal from the decision of the special inquiry officer is La/whammar v. Hamiltan, 194
F. Supp. 854, affirmed 295 F.2d 642 (1st Cir., 1961). In that case
the alien maintained and the Circuit Court was willing .to accept
as a fact, that his sole reason for joining the Communist party was
to obtain the advantages of a college educationi that in his ease a;
281

Interim Decision *1482
medical education was an "essential of living" sufficient to render
exculpatory his Communist membership. However, pointing out
that Langhammer was a member of three Communist controlled
organizations in addition to the Communist party of East Germany

itself, not only carried 'a membership. card and paid dues but served
as an officer of two different Party units in which latter capacity
he organized meetings, arranged for speakers, and maintained records and collected the dues of others, the court found it unnecessary
to determine whether or not in an appropriate case a program of
advanced study might fall within the scope of the exculpatory excaptions of the statute and held that. no immunity initially conferred
-

by student status could survive the wide range of Communist party
"extra-curricular" activities which appellant demonstratively indulged in during his university days, regardless of the alien's avowed
subjective mental reservations to the contrary and concluded that

appellant's Communist membership was not excused under the pro1182(a) (28) (I).
. visions of 8
The court in the Langlaarmnier ease commented mien the decision

in Grzymala-Siedleola v. United States, 285 F2d 836 (5th Cir., 1961) ,.
in which the alien by virtue 'of enrollment in the Polish Naval'
Academy automatically obtained membership in a Polish Communist'
youth organization; he signed no application:for membership, re-.
zeived no membership card and was never sworn in; his only participation in activities was compulsory attendance at bimonthly meetings.
while a student and at a few of the meetings he was required to make.

a brief talk to stimulate discussions and then he chose economics.
as his subject. The court in the Langlutmaner case pointed to themarked contrast between the relatively quiescent petitioner in theGrepaata Bledieeki case and the appellant in the Langhamnzer. case,
stating that it was obviois there was little similarity between the.
lethargic and militarily prescribed role played by the alien in the•
former case and the wide range of appellant's activities in the latter.
case.
In the instant case the respondent's activities in the Yugoslavian:
Communist controlled, organization, the People's Youth, also known
as Narodna Omladina and its subgroups, Soiska Razredna Skupnost
and the Pioneers, commenced when the respondent was about' 11
'years of age while in grade school. As a part of his attendance in
the Yugoslavian school, he automatically became a member of these
youth organizations. Although he was elected as president of the
Solska Razredna Skupnost shortly after commencing high school,
-

that election appears to have been due to' his popularity among his
232

Interim Decision #1482
friends and his membership in the latter organization was based
upon an opportunity to engage in certain activities like sports or
dramatic clubs and in order to have the expenses of attending school
paid. During the year when he was not a member of the youth
organization, his father was required to pay or refund the tuition.
He has disclaimed any ideological sympathy with communism and
indeed because of his Catholic faith, he may very well have been
opposed to any Communist participation. The organization never
held any political meetings but only meetings which helped to assist
other students in their studies and he was never asked to take part
in elections of any type or to influence people to Yet* in any certain
way. He did not participate in any political rallies. The respondent's membership in these youth organizations was more or less automatic and enabled good students to attend school tuition-free.
This passive and quiescent membership by the respondent in the
named youth organizations commenced when he was under 16 years
of age and was for the purpose of obtaining an essential of living,
to wit, a grade school or a high school education. The respondent's membership was voluntary only in the sense that it was a necessary concomitant of attendance at grade school and high school and
there is no evidence of any active participation by the respondent
in any political Communist activities of the organization. There is
a marked resemblance in. the type of membeiship of the respondent
in this Yugoslavian Young People's Organization to the membership
referred to by the Circuit Court in the case of 07wpnala Biecilecki
-

in contrast to the membership in the Langhammer
case 1 where the alien actively participated in Communist extracurricular activities. We agree with the special inquiry officer that
the respondent OM within the exculpatory provisions of section
212(a) (28) (I) (i) of the Immigration and Nationality Act? We
find the respondent should be granted adjustment of status pursuant
to the provisions of section 245 of the Immigration and Nationality
Act, as amended. The appeal by the trial attorney will be dismissed..
ORDER: It is ordered that the appeal by the trial attorney from
the decision of the special inquiry officer dated Pebruiry 12, 1966
granting adjustment of status pursuant to the provisions of section
245 of the Immigration and Nationality Act, as amended, be and the
same is hereby dismissed.
v. United States

'295 P.26 642.
2 gee In re perencea Petition, 217 P. Sun. 714 (LD. Pa. 1963); Petition of
Berta, No. 248011, S.D., Cal (September 24, 1964).

283

